Citation Nr: 1758336	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disability, for purposes of VA compensation.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for residuals of a hemorrhoidectomy.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1984 to February 1987 and from March 2003 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

These matters were previously before the Board in July 2012 and were remanded for additional development.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment, which is adjudicated by the Veterans Health Administration (VHA).  The July 2012 Board remand instructed the RO to refer the Veteran's dental claim to a VA Medical Center (VAMC) for that administration to make a determination of eligibility in the first instance.  The RO referred the claim to a VAMC in October 2015.  However, the claims file does not include a determination by a VAMC.  The Board does not have jurisdiction over this issue, and the claim for VA outpatient dental treatment is referred to the RO for additional referral to the Veteran's local VAMC for an initial determination of eligibility.  38 C.F.R. § 19.9(b) (2017).

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) that was to take place on January 8, 2010, but he failed to appear.  Because a copy of the letter notifying him of that scheduled hearing is not associated with the claims file, the Board requested on remand that the RO take the necessary steps to obtain and associate in the claims file the letter issued to the Veteran notifying him of the hearing that was scheduled on January 8, 2010.  An October 2015 RO email in the case file indicates that the file which contained the hearing letter was deleted.  However, the Veteran has not provided a reason for failing to appear at the scheduled hearing.  Further, the May 2017 Appellate Brief does not provide a reason for failing to appear at the hearing nor does it indicate a request for an optional hearing.  In addition, the Veteran did not respond to a September 2017 Board letter asking if he wanted to proceed with scheduling an optional hearing.  Because the Veteran has not requested a new hearing or shown good cause as to his failure to appear, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2017).

The issues of entitlement to service connection for tinnitus, a compensable rating for residuals of a hemorrhoidectomy, and an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental disability for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Compensation for a dental disability may be granted for a condition that resulted from combat or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In his April 2008 claim for dental benefits, the Veteran reported that he was initially treated for a root canal at Fort Stewart.  He was eventually deployed to Kosovo where his treatment continued.  He states that his treatment was not completed.  After service he requested further treatment at the local VAMC in Philadelphia, but was refused treatment.  He claims to now suffer from toothaches, headaches (for which he already has been granted service connection), and he says that he cannot properly chew his food.  For the reasons that follow, the Board finds that service connection is not warranted.

A January 2002 service treatment record (STR) indicates that the Veteran needed dental work.  An April 2003 STR shows that he underwent a root canal of right molar number 3.  A February 2004 STR shows that he had incomplete dental work. 

An April 2008 VA treatment record shows that the Veteran presented requesting crown fabrication of the endodontically treated tooth in maxillary right quadrant.  The VA dentist informed the Veteran that because he is non-service-connected he must go to a private dentist for comprehensive care because he was not in any pain.  

The Board finds that the Veteran does not have a dental disability for VA compensation purposes.  The in-service dental records do not reflect any evidence of tooth loss due to dental trauma or disease, other than periodontal disease.  The treatment that the Veteran received while on active service constituted dental treatment and is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. §4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate. The VA treatment records do not show such disabilities.  The Veteran does not allege, nor does the evidence show tooth loss due to loss of substance of the body of maxilla or mandible without loss of continuity.  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of present disability there can be no successful claim).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  To the extent to which the Veteran and his representative seek service connection solely for outpatient dental treatment (i.e. pursuant to 38 C.F.R. § 3.381), as noted above the Board has referred this issue to the AOJ for appropriate action.


ORDER

Service connection for a dental condition for disability compensation purposes is denied.


REMAND

The July 2012 Board remand instructed the RO to schedule VA examinations to determine the etiology of the Veteran's tinnitus and to assess the severity of his service-connected PTSD and hemorrhoid disabilities.  Review of the electronic claims file shows that the Veteran failed to report for VA examinations scheduled in April 2016 and in May 2016.  VA letters dated April 2016 indicating that the Veteran would be scheduled for examinations are in the claims file, but copies of the notice letters for the scheduled examinations in April 2016 and May 2016 are not in the claims file.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination.  38 C.F.R. § 3.655.  However, it is unclear whether the Veteran was properly notified of the 2016 examinations.  Moreover, the Veteran's representative has asserted that the Veteran did not receive notice of the VA examinations scheduled in 2016.  See May 2017 Appellate Brief.  For these reasons, the Veteran should be afforded a final opportunity to appear at VA examinations for the disabilities on appeal.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and confirm his current mailing address.

2.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The claims folder should be made available to the examiner for review in connection with the examination.  Following review of the file, the examiner should address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was incurred in, or the result of service, to include the type of noise exposure as reported by the Veteran?

A complete rationale must be included for the opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the PTSD should be reported in detail.

The examiner is to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD. 

The examiner is also to report all pertinent findings.  The examiner should set forth a complete rationale for all findings and conclusions.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized. 

A fully articulated rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his hemorrhoid disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be performed, and all findings reported in detail.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  Consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice of the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


